COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Athey and Senior Judge Clements
UNPUBLISHED



              QUANEISHA GEE
                                                                                 MEMORANDUM OPINION*
              v.      Record No. 1349-20-1                                           PER CURIAM
                                                                                     JUNE 15, 2021
              CITY OF NEWPORT NEWS
               DEPARTMENT OF HUMAN SERVICES


                              FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                                                C. Peter Tench, Judge

                                (Charles E. Haden, on brief), for appellant.

                                (Stephen A. Grim, Assistant City Attorney; Dee Vantree-Keller,
                                Guardian ad litem for the minor children, on brief), for appellee.


                      Quaneisha Gee (mother) appeals the circuit court’s orders terminating her parental rights to

              three of her children. Mother argues that the circuit court erred in terminating her parental rights

              because the termination was not in the children’s best interests and the City of Newport News

              Department of Human Services (the Department) had failed to make “reasonable and appropriate

              efforts” or “reasonable rehabilitative efforts” to remedy the conditions that led to the children’s

              foster care placement. Upon reviewing the record and briefs of the parties, we conclude that this

              appeal is without merit. Accordingly, we summarily affirm the decision of the circuit court. See

              Rule 5A:27.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        BACKGROUND1

       “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cnty. Dep’t

of Hum. Servs., 63 Va. App. 157, 168 (2014)).

       On June 15, 2019, the Newport News Police Department responded to a call for a heroin

overdose at a residence where mother and three of her children, ages five, six, and seven, were

staying.2 The children were outside of the home when the police arrived. Meanwhile, mother,

who was not the one who overdosed, was inside the home; she did not cooperate with the police

and was forcibly removed from the home. Upon executing a search warrant, the police found a

“large amount of heroin and pills” and drug paraphernalia inside the home. The home did not

have any working toilets and was infested with roaches, ants, flies, and other insects. The police

arrested mother for obstruction of justice and three counts of felony child neglect. The

Department removed the children and placed them in foster care.

       Once the children entered foster care, the Department required mother to participate in

services and complete certain requirements, including obtaining and maintaining safe and stable

housing for the children. Mother obtained a three-bedroom apartment, but she was not

cooperative in allowing the Department to see her residence. The Department scheduled three or


       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
       2
         In March 2019, mother had given birth to another child, who was born
substance-exposed. The Department removed the child from mother’s care after his birth and
ultimately placed him with a paternal relative; that child is not the subject of this appeal.
                                                -2-
four visits that mother canceled before the Department and the guardian ad litem finally saw

mother’s home in January 2020. Her home had a “very minor” safety issue, but otherwise was

fine; mother testified that she resolved the safety concern.

       The Department also had required mother to “display financial stability.” Mother and her

stepmother told the Department that mother had “an inside connection to employment at the

Dollar General.” Mother, however, did not “do everything that she was supposed to do to secure

that employment” and was unemployed at the time of the circuit court hearing.

       Furthermore, the Department referred mother to parenting classes, which she completed.

The Department also offered weekly visitation to mother, who attended “mostly all” of the

scheduled visitations until March 2020. Mother brought activities, discussed schoolwork, and

was “very attentive” to the children during the in-person visits. The visitations transitioned to

videoconference in March 2020 because of the pandemic, but mother did not participate and did

not maintain contact with the social worker from March through June 2020.3

       The Department also required mother to have a mental health assessment, which she

never completed. The Department was concerned because mother was “displaying some

depressive symptoms.”

       In addition to all the other services, the Department referred mother to an intensive

outpatient substance abuse treatment program. Mother started the program in August 2019;

however, there was “a lot of inconsistency” in her attendance and participation. There would be

“large gaps” in between mother’s drug testing because she would not come in, so the program

did not have an accurate picture of mother’s progress. Mother denied substance use yet tested

positive for drugs approximately five times. On March 6, 2020, the program discharged mother




       3
           Mother testified that the videoconferencing was not compatible with her phone.
                                                 -3-
for positive drug screens and poor attendance. Mother was referred to a residential treatment

program, but she chose not to attend.

        On August 18, 2020, the City of Newport News Juvenile and Domestic Relations District

Court terminated mother’s parental rights to her three children.4 Mother appealed the rulings to

the circuit court.

        On November 30, 2020, the parties appeared before the circuit court. The Department

presented evidence that the children were “doing excellent” in foster care and participating in

counseling. The children had improved academically and were involved in extracurricular

activities. At the time of the circuit court hearing, the children were living together and had

developed “a strong bond” with their foster parents, who wished to adopt them.

        The Department explained that mother “didn’t always follow through” with the necessary

programs, such as the substance abuse treatment and the mental health assessment. The

Department was concerned because mother remained in denial about her substance abuse and

was not truthful or honest with the outpatient treatment program.

        Mother testified that in April 2020 she had had brain surgery and four months later, heart

failure. As a result, she was unable to obtain a job and was unemployed at the time of the circuit

court hearing; she had not applied for disability. Mother explained that her family was helping

her financially.

        Mother admitted that she had used drugs in January 2020. She explained that after she

was discharged from the outpatient drug treatment program, she did not enroll in an inpatient

treatment program because she “didn’t think [she] could do it.” Mother, though, claimed to be




        4
         The City of Newport News Juvenile and Domestic Relations District Court terminated
the parental rights of the children’s fathers; the fathers did not participate in mother’s appeal to
the circuit court.
                                                  -4-
sober at trial. Mother testified that she had changed and wanted her children returned to her

custody.

       At the conclusion of all the evidence, mother moved to strike, which the circuit court

denied. After hearing the closing arguments, the circuit court terminated mother’s parental rights

to her three children under Code § 16.1-283(B) and (C)(2). This appeal followed.

                                            ANALYSIS

       “On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.’” Castillo v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 558 (2018)

(quoting Logan v. Fairfax Cnty. Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)). “Where, as

here, the court hears the evidence ore tenus, its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to support it.” Fauquier Cnty.

Dep’t of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania

Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).

       Mother challenges the circuit court’s termination of her parental rights and contends that

the termination was not in the children’s best interests. Mother further asserts that the

Department failed to make “reasonable and appropriate efforts” and “reasonable rehabilitative

efforts” to remedy the conditions that led to the children’s placement in foster care. Mother

contends that the Department “made little or no effort” to offer her employment services or drug

treatment.

       The circuit court terminated mother’s parental rights under Code § 16.1-283(B) and

(C)(2). Code § 16.1-283(C)(2) states that a court may terminate parental rights if:

               The parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed 12 months
               from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
                                                -5-
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end.

“[S]ubsection C termination decisions hinge not so much on the magnitude of the problem that

created the original danger to the child, but on the demonstrated failure of the parent to make

reasonable changes.” Yafi, 69 Va. App. at 552 (quoting Toms v. Hanover Dep’t of Soc. Servs.,

46 Va. App. 257, 271 (2005)).

       After hearing the evidence and argument, the circuit court found that the Department had

“made reasonable efforts and appropriate efforts to help the mother remedy the condition which

led to the required continuation of foster care placement of her children and without good cause

has failed to substantially remedy those conditions within a reasonable period of time.” The

circuit court noted that a few months before the children’s removal, mother had given birth to

another child who had been born substance-exposed. The Department presented evidence that it

was “already in the process of addressing [mother’s] substance abuse concerns” when the police

notified the Department about the drug overdose at the house where mother and the children

were staying. The circuit court found that at the time of the children’s removal, they were living

in “a squalid environment.” The evidence proved that the Department had referred mother to an

outpatient substance abuse treatment program, but she had “denial issues” and did not complete

it. Mother admittedly had tested positive for drugs while in the outpatient program. Mother was

referred to an inpatient treatment program, but she “declined to do that [program].” One of the

main reasons that the children entered foster care was mother’s substance abuse, yet she did not

avail herself of the treatment services offered.

       The circuit court rejected mother’s arguments that the Department had failed to make

reasonable and appropriate efforts to assist mother in remedying the conditions that led to the

children’s foster care placement. With respect to mother’s employment situation, mother told


                                                   -6-
the Department that she did not need assistance because she had employment opportunities with

Dollar General; however, mother failed to follow through with what was needed and did not get

the job. At the time of the circuit court hearing, mother was disabled, but the circuit court found

that she had not “sought any disability or other support for that.” With respect to substance

abuse treatment, the circuit court found that mother “didn’t do what she was requested to do,”

despite the services provided to her.

       “‘Reasonable and appropriate’ efforts can only be judged with reference to the

circumstances of a particular case. Thus, a court must determine what constitutes reasonable and

appropriate efforts given the facts before the court.” Harrison v. Tazewell Cnty. Dep’t of Soc.

Servs., 42 Va. App. 149, 163 (2004) (quoting Ferguson v. Stafford Cnty. Dep’t of Soc. Servs., 14

Va. App. 333, 338 (1992)). The Department “is not required to force its services upon an

unwilling or disinterested parent.” Tackett v. Arlington Cnty. Dep’t of Hum. Servs., 62 Va. App.

296, 323 (2013) (quoting Harris v. Lynchburg Div. of Soc. Servs., 223 Va. 235, 243 (1982)); see

also Logan, 13 Va. App. at 130. The evidence proved that although mother completed some

requirements, such as attending the parenting classes and obtaining housing, mother did not

complete other necessary services, namely the substance abuse treatment and a mental health

assessment.

       The children, on the other hand, were doing well in foster care but continued to need

services. The children had been in foster care for approximately seventeen months, and mother

still was not financially stable and had not completed the mental health assessment and substance

abuse treatment. “It is clearly not in the best interests of a child to spend a lengthy period of time

waiting to find out when, or even if, a parent will be capable of resuming his [or her]

responsibilities.” Tackett, 62 Va. App. at 322 (quoting Kaywood v. Halifax Cnty. Dep’t of Soc.

Servs., 10 Va. App. 535, 540 (1990)). Contrary to mother’s arguments, there was clear and

                                                -7-
convincing evidence to support the circuit court’s rulings. The circuit court did not err in finding

that it was in the children’s best interests to terminate mother’s parental rights and that the

evidence was sufficient to support termination under Code § 16.1-283(C)(2).5

                                          CONCLUSION

       For the foregoing reasons, the circuit court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                            Affirmed.




       5
         The circuit court also terminated mother’s parental rights under Code § 16.1-283(B).
“When a trial court’s judgment is made on alternative grounds, we need only consider whether
any one of the alternatives is sufficient to sustain the judgment of the trial court, and if so, we
need not address the other grounds.” Kilby v. Culpeper Cnty. Dep’t of Soc. Servs., 55 Va. App.
106, 108 n.1 (2009); see also Fields v. Dinwiddie Cnty. Dep’t of Soc. Servs., 46 Va. App. 1, 8
(2005) (the Court affirmed termination of parental rights under one subsection of Code
§ 16.1-283 and did not need to address termination of parental rights pursuant to another
subsection). Because we find that the circuit court did not err in terminating mother’s parental
rights under Code § 16.1-283(C)(2), we, therefore, do not need to reach the question of whether
mother’s parental rights also should have been terminated under Code § 16.1-283(B).
                                                  -8-